—In an action, inter alia, to recover no-fault first-party benefits, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated December 17, 1997, as denied her motion for summary judgment against the defendant Allstate Insurance Company.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court *454properly concluded that the doctrine of collateral estoppel is not applicable under the circumstances of this case (see generally, Kaufman v Eli Lilly & Co., 65 NY2d 449, 455; Gilberg v Barbieri, 53 NY2d 285, 291). Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.